Case 5:16-cv-10444-JEL-MKM ECF No. 1263, PageID.39507 Filed 09/09/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



 In re FLINT WATER CASES
                                             Case No.: 5:16-cv-10444-JEL-MKM
                                             (consolidated)

                                             Hon. Judith E. Levy
                                             Magistrate Judge Mona K. Majzoub



      ORDER REGARDING DISCOVERY ISSUES ADDRESSED DURING
             SEPTEMBER 2, 2020 DISCOVEY CONFERENCE

       Pursuant to the Court’s orders as set forth during the September 2, 2020

 Discovery conference, the Court hereby Orders as follows:

       1.    The bellwether plaintiffs’ experts will produce the underlying facts,

             data, reports and information in their possession and as identified by

             VNA in its emails to co-liaison counsel dated August 12th, 13th and

             18th by September 9th. Also, VNA will produce the house inspection

             data by September 9th.

       2.    The length of the bellwether plaintiffs’ experts’ depositions will be

             limited to 14 hours over 2 days. If warranted, requests for additional

             time for any experts’ deposition shall be made to the court.
Case 5:16-cv-10444-JEL-MKM ECF No. 1263, PageID.39508 Filed 09/09/20 Page 2 of 3




       3.    The VNA Defendants’ request for LeeAnne Walters’ deposition as a

             fact witness is denied at this time. VNA is permitted to serve

             interrogatories on Ms. Walters. The VNA Defendants may seek a trial

             deposition of Ms. Walters at a later date.

       4.    All deadlines for the Group 2 bellwether adult plaintiffs are suspended.

             Counsel will meet and confer and submit a new proposed schedule for

             consideration by the court at the September 23, 2020 discovery

             conference.

       5.    The four bellwether trial candidates will be selected by September 14,

             2020 pursuant to the agreed-upon procedure described in the Fifth

             Amended Case Management Order. The first bellwether trial and

             pretrial proceedings will now proceed according to the schedule set

             forth in Exhibit A.

       SO ORDERED.

 Date: September 9, 2020                            s/Judith E. Levy
                                                    United States District Judge




                                          2
Case 5:16-cv-10444-JEL-MKM ECF No. 1263, PageID.39509 Filed 09/09/20 Page 3 of 3




                                     Exhibit A

         Date                                       Event

  September 9, 2020  Parties exchange house inspection data and the requested
                     plaintiff specific expert data
  September 14, 2020 The four bellwether plaintiffs for trial are selected

  October 30, 2020     Discovery cut off; Rule 35 examinations of the 4
                       bellwether plaintiffs completed
  November 2, 2020     Last day to depose plaintiffs’ experts (case specific experts
                       limited to the 4 selected plaintiffs)
  November 12, 2020    Defendants expert disclosure due (case specific experts
                       limited to the 4 selected plaintiffs)
  November 30, 2020    Start date for the depositions of the defendants’ disclosed
                       experts
  February 1, 2021     Last day to depose defendants’ disclosed experts
  February 8, 2021     Motions for summary judgment and Daubert motions filed
  March 17, 2021       Motions in limine and designations of deposition
                       testimony to be played/read to the jury due
  March 22, 2021       Responses to the motions for summary judgement and
                       Daubert motions due
  April 7, 2021        Oppositions to the motions in limine; counter-designations
                       and objections to the designated testimony due
  April 12, 2021       Replies to the opposition to motions for summary
                       judgment and Daubert motions due
  April 16, 2021       Objections to the counter-designated deposition testimony
                       due
  May 3, 2021          Witness lists, exhibit lists, trial briefs, jury instructions and
                       other similar pretrial filings required by the court
  May 14, 2021         Objections and responses to the May 3, 2021 filings due
  TBD                  Hearing dates for the summary judgment and Daubert
                       motions (including the potential need for testimony in
                       connection the motions), motions in limine, deposition
                       designations, and other pretrial matters.
  June 1, 2021         Trial Date




                                          3
